DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 11-30 are allowed over prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “wherein the second capacitor dielectric layer is formed by: vaporizing a tantalum-containing solid precursor to provide a vaporized tantalum- containing precursor; forming a tantalum layer on the first capacitor dielectric layer as the vaporized tantalum-containing precursor contacts the first capacitor dielectric layer and decomposes thereon; and oxidizing the tantalum layer,” as recited in claim 1, “wherein forming the second capacitor dielectric layer comprises: providing a solid precursor in a precursor tank; vaporizing the solid precursor to form a precursor gas in the precursor tank; flowing a process gas containing the precursor gas and a carrier gas from the precursor tank to at least one buffer tank; and flowing the process gas from the at least one buffer tank to a processing chamber,” as recited in claim 16, and “heating a solid precursor contained in a precursor tank to a temperature that vaporizes the solid precursor to provide a precursor gas; flowing the precursor gas into a processing chamber to contact the first dielectric layer; forming a precursor metal layer on the first dielectric layer by decomposing the precursor; oxidizing the precursor metal in the precursor metal layer to form a second dielectric layer on the first dielectric layer; and depositing a second electrode on the second dielectric layer,” as recited in claim 24 respectively.
	Claims 12-15, 17-23 and 25-30 are also allowed as being directly or indirectly dependent of the allowed independent base claim.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
July 6, 2022